U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A [X] Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2007. [] Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number: 000-20033 AmeriResource Technologies, Inc. (Name of small business issuer in its charter) Delaware 84-1084784 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3440 E. Russell Road, Suite 217, Las Vegas, Nevada 89120 (Address of principal executive offices) (Zip Code) (702) 214-4249 (Issuer's telephone number) Securities registered under Section 12(g) of the Exchange Act: Title of Each Class Common Stock ($0.0001 Par Value) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
